Citation Nr: 1530196	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-02 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

2. Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

3. Entitlement to an initial rating in excess of 30 percent for Meniere's disease, to include postural hypotension


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to July 1965. 

These matters come before the Board of Veterans' Appeals (Board) from April 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to an initial rating in excess of 30 percent for Meniere's disease, to include postural hypotension, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A May 1994 rating decision denied the Veteran's claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  The Veteran did not file a notice of disagreement.

2. Evidence received since the May 1994 rating decision is not cumulative of evidence of record at the time of the last prior denial as it relates to an unestablished fact necessary to substantiae the claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

3. The Veteran is not service connected for a disability that causes the loss or loss of use of even one extremity.  Additionally, the Veteran is not service connected for a disability that causes full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 
CONCLUSIONS OF LAW

1. The May 1994 rating decision that denied the Veteran's claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. Evidence received since the May 1994 rating decision in connection with Veteran's claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for a certificate of eligibility for assistance in acquiring specially adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. § 3.809 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The provisions VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as interpreted by the Court have been fulfilled.  The Veteran was notified of the provisions of the VCAA by the VA in correspondence dated in December 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. 

The Veteran was not advised of how VA assigns disability ratings and effective dates.  To the extent that the Court's holding in Dingess is applicable to the claim herein, the Veteran is not prejudiced by any omission, as the claim is denied.  Thus any notice regarding disability ratings and/or effective dates would be superfluous and serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the Veteran's service treatment records as well as the post-service treatment records identified by the Veteran that were available.  The Veteran was not afforded a VA medical examination in furtherance of the claim because no examination is necessary herein.  The evidence of record does not suggest the Veteran has loss or loss of use of any extremity or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least on extremity and the trunk.  As such he does not have the types of service-connected disabilities that would give rise to entitlement to the benefits sought herein.  Thus, there is no need for a medical examination or opinion regarding the impact upon service-connected disabilities upon matters of vision, mobility, or the like.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






Analysis

I. Claim to Reopen

The Veteran claims entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  Prior to the denial that gave rise to this appeal; the most recent denial of the Veteran's claim to a certificate of eligibility for assistance in acquiring specially adapted housing was through a May 1994 rating decision.  The Veteran did not file a notice of disagreement in regards to that rating decision.  Therefore, the May 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Importantly, at the time of the May 1994 rating decision the Veteran's only service connected disability was degenerative myopia, bilateral visual acuity of finger counting one foot in the right eye, four feet in the left eye.  Since the May 1994 decision the Veteran has been granted service connection for Meniere's disease, to include postural hypotension.  The Board concludes that the establishment of entitlement to service connection for another service connected condition since the May 1994 denial is new and material evidence with respect to the issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  The evidence is new as it has not previously been included in the record.  The evidence is material as it relates to an unestablished fact necessary to substantiate the claim, namely the existence of another service-connected condition that could help to meet the criteria for specially adapted housing.  Furthermore, this evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection and, thus, constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing must be reopened. 

II. Specially Adapted Housing

The Veteran claims entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  Initially, the Board notes a September 1986 rating decision already granted a certificate of eligibility for assistance in acquiring a special home adaptation.  Therefore, the issue of entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation is not before the Board.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.   38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809(a), (b) (2014). 

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2014).

The Veteran is service-connected for degenerative myopia, bilateral visual acuity of finger counting one foot in the right eye, four feet in the left eye, evaluated as 100 percent disabling, and Meniere's disease, to include postural hypotension, evaluated as 30 percent disabling.  
The Board notes that even if the Veteran's degenerative myopia causes blindness in both eyes, a review of the claims file reveals no medical records or lay statements suggesting that the Veteran suffers the loss, or loss of use, of an extremity.  Therefore, entitlement to specially adapted housing is not warranted under prong (2) of 38 C.F.R. § 3.809(b).  Similarly, even if it was determined that the Veteran's Meniere's disease so affected his functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, specially adapted housing would not be warranted under prong (3) of 38 C.F.R. § 3.809(b) as there is no loss of use of one lower extremity.  Moreover, the fact that the record does not support a finding that the Veteran suffers the loss, or loss of use, of an extremity precludes a grant of a certificate of eligibility for assistance in acquiring specially adapted housing under prong (1), (4), and (5) of 38 C.F.R. § 3.809(b).  Finally, the remaining prong (6) requires full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk but the Veteran is not service connected for any burn disabilities.  As such, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing pursuant to 38 C.F.R. § 3.809 must be denied.  

Consequently, the appellant does not meet the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing. The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is reopened. 

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is denied.


REMAND

In September 2010 the RO denied the Veteran's claims for service connection for Meniere's disease and service connection for postural hypotension because of his failure to submit new and material evidence.  The Veteran submitted a Notice of Disagreement (NOD); however, in December 2013 the RO granted the Veteran's service connection claim for Meniere's disease, to include postural hypotension, assigning a 30 percent rating effective December 18, 2009.  This was considered a full grant of the benefits sought on appeal thus a Statement of the Case (SOC) was not prepared.  Less than a year later, in May 2014, the Veteran filed a VA Form 21-526EZ requesting an increased rating for Meniere's disease in addition to two ear condition disability benefits questionnaires completed by private practitioners.  Taking the view most favorable to the Veteran, the Board construes the Veteran's May 2014 claim, for an increased evaluation, to actually be a NOD with the December 2013 rating decision.  Young v. Shinseki, 22. Vet. App. 461, 467 (2009).

The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.
       
Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to an initial rating in excess of 30 percent for Meniere's disease, to include postural hypotension.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


